UNITED STATES DEPARTMENT OF EDUCATION
OFFICE OF SPECIAL EDUCATION AND REHABILITATIVE SERVICES

OSEP DEAR COLLEAGUE LETTER ON SUPPORTING BEHAVIOR OF
STUDENTS WITH DISABILITIES:
UMMARY FOR TAKEHOLDERS1

AS

S

The U.S. Department of Education’s Office of Special Education Programs (OSEP) has released a
Dear Colleague Letter to provide significant guidance for schools and other agencies to clarify their
responsibility under the Individuals with Disabilities Education Act (IDEA) to provide children with
disabilities appropriate behavioral interventions and supports that are necessary to ensure they have
meaningful access to their education. Doing so ensures that eligible children with disabilities who have
behavioral needs receive a free appropriate public education (FAPE) and placement in the least
restrictive environment (LRE). This guidance is not intended to limit schools’ and agencies’ appropriate
use of disciplinary removals that are necessary to protect children; instead, it is intended to provide
alternatives, which schools can use to effectively support and respond to problem behaviors so that
disciplinary removals are infrequent or unnecessary. By following this guidance, schools and agencies can
increase the opportunity for children with disabilities with behavioral needs to participate in instruction,
avoid the negative impacts of inappropriate disciplinary removals, and maintain access to their LRE. The
main points of the guidance are summarized below.
 IDEA requires individualized education program (IEP) Teams to consider the use of positive
behavioral interventions and supports for children with disabilities whose behavior interferes
with their learning or the learning of others.
 When a child displays inappropriate behavior, such as violating a code of student conduct or
disrupting the classroom, this may indicate that behavioral supports should be included in the
child’s IEP; this is especially true when the child displays inappropriate behavior on a regular basis
or when the behavioral incidents result in suspensions or other disciplinary measures that
exclude the child from instruction.
 If a child displays inappropriate behavior despite having an IEP that includes behavioral supports,
this may indicate that the behavioral supports in the IEP are not being appropriately
implemented, or the behavioral supports in the IEP are not appropriate for the child. In these
situations, the IEP Team would need to meet to discuss amending the current IEP to ensure that
the interventions and supports in the IEP can be implemented, or to revise the behavioral
interventions and supports that are currently in place.
 IDEA requires that needed behavioral supports in the IEP, whether provided as special education,
related services, or supplementary aids and services, be based on peer-reviewed research to the
extent practicable. The supports chosen should be individualized to the child’s needs. Some

1

This document is a summary of the OSEP DCL on Supporting Behavior of Students with Disabilities to share with Stakeholders.
To read the official DCL please see: www2.ed.gov/policy/gen/guid/school-discipline/files/dcl-on-pbis-in-ieps--08-01-2016.pdf.

examples of supports that schools may use include instruction on, and reinforcement of, school
expectations for behavior, violence prevention programs, anger management groups, counseling
for mental health issues, life skills training, social skills instruction, meetings with a behavioral
coach, or other approaches.
 In addition to behavioral supports for children with disabilities, it may also be necessary, and
consistent with IDEA requirements, to provide supports for school personnel and training on the
use of positive behavioral interventions and supports in order to appropriately address the
behavioral needs of a particular child.
 While providing individualized behavioral supports to students with disabilities who need them
through the IEP process is required as part of IDEA , research has shown that these supports are
typically most effective when they are delivered within a school-wide evidence-based multitiered behavioral framework that provides all children with clear expectations, targeted
intervention for small groups who do not respond to the school-wide supports, and individualized
supports for those children who need the most intensive behavioral services.
 It is important for schools and agencies to keep in mind that, in general, placement teams may
not place a child with a disability in special classes, separate schooling, or other restrictive
settings outside of the regular educational environment solely due to the child’s behavior if the
child’s behavior can be effectively addressed in the regular education setting with the provision of
behavioral supports. The failure to make behavioral supports available throughout a continuum
of placements, including in a regular education setting, could result in an inappropriately
restrictive placement and may violate IDEA’s LRE requirements. Doing so may constitute failure to
provide the child with access to the LRE.
 Schools should exercise caution in using disciplinary measures that remove a child from his or her
current placement, such as suspension. Research has shown that exclusionary measures, in
general, are not only ineffective at reducing or eliminating the reoccurrence of the misbehavior
but may even be harmful to the child, possibly leading to lower academic performance,
disengagement from school, and the decision to drop out.
 Parents have the right to request an IEP Team meeting at any time, and public agencies generally
must grant a reasonable request from a parent for an IEP Team meeting.
 Parents may want to request an IEP Team meeting following disciplinary removal or changes in the
child’s behavior that impede the child’s learning or that of others, as these likely indicate that the IEP
may not be properly addressing the child’s behavioral needs or is not being properly implemented.
A copy of the Dear Colleague Letter, which includes helpful resources, can be found here:
www2.ed.gov/policy/gen/guid/school-discipline/files/dcl-on-pbis-in-ieps--08-01-2016.pdf
The following resources were shared in the document:
1) Supporting and Responding to Behavior: Evidence-Based Classroom Strategies for Teachers
www.osepideasthatwork.org/evidencebasedclassroomstrategies
2) Positive Behavioral Interventions and Supports: Implementation Blueprint and Self-Assessment
www.pbis.org/blueprint/implementation-blueprint

